     Case 2:18-cv-00390-RMP     ECF No. 89        filed 06/11/19   PageID.2523 Page 1 of 10

                                                                                    FILED IN THE
                                                                                U.S. DISTRICT COURT
                                                                          EASTERN DISTRICT OF WASHINGTON


 1                         UNITED STATES DISTRICT COURT
                                                                           Jun 11, 2019
                         EASTERN DISTRICT OF WASHINGTON
 2
                                                                               SEAN F. MCAVOY, CLERK


     BLOCKTREE PROPERTIES, LLC, a
 3   Washington limited liability company;             NO: 2:18-CV-390-RMP
     CORSAIR INVESTMENTS, WA,
 4   LLC, a Washington limited liability               ORDER GRANTING PLAINTIFFS’
     company; CYTLINE, LLC, a Delaware                 MOTION TO DEFER
 5   limited liability company; 509 MINE,              CONSIDERATION OF MOTION
     LLC, a Washington limited liability               FOR SUMMARY JUDGMENT
 6   company; MIM INVESTORS, LLC, a
     Washington limited liability company;
 7   MINERS UNITED, LLC, a
     Washington limited liability company;
 8   MARK VARGAS, an individual;
     WEHASH TECHNOLOGY, LLP, a
 9   Washington limited liability company;

10                             Plaintiff,
           v.
11
     PUBLIC UTILITY DISTRICT NO. 2
12   OF GRANT COUNTY
     WASHINGTON, a Washington
13   municipal corporation; TERRY
     BREWER, individually and in his
14   official capacity; BOB BERND,
     individually and in his official capacity;
15   DALE WALKER, individually and in
     his official capacity; TOM FLINT,
16   individually and in his official capacity;
     LARRY SCHAAPMAN, individually
17   and in his official capacity; NELSON
     COX, individually and in his official
18   capacity; JUDY WILSON, individually
     and in her official capacity; and DOES
19   1-10, managers and employees of Grant
     PUD, individually and in their official
20   capacities;

21                             Defendants.

     ORDER GRANTING PLAINTIFFS’ MOTION TO DEFER CONSIDERATION
     OF MOTION FOR SUMMARY JUDGMENT ~ 1
     Case 2:18-cv-00390-RMP      ECF No. 89    filed 06/11/19   PageID.2524 Page 2 of 10




 1         BEFORE THE COURT is Plaintiffs’ Motion to Defer Consideration of

 2   Defendants’ Motion for Summary Judgment under Rule 56(d), ECF No. 74.

 3   Plaintiffs move to defer hearing Defendants’ Motion for Summary Judgment until

 4   discovery is completed. Id. A hearing on Defendants’ Motion for Summary

 5   Judgment is scheduled for June 27, 2019. ECF No. 65. Having considered the

 6   briefing and the record, the Court is fully informed.

 7                                     BACKGROUND

 8         Plaintiffs are several cryptocurrency miners with operations located in Grant

 9   County, Washington. ECF No. 81 at 4–6. Defendants are Grant County Public

10   Utility District Number 2, its Commissioners, and some of its employees. Id. at 6–7.

11   Plaintiffs allege that Defendants violated Washington law, the Washington State

12   Constitution, Federal law, and the United States Constitution by adopting and

13   implementing Rate Schedule 17 (“RS-17”), which is an electrical rate that applies to

14   certain “evolving industries,” and a priority queue system that places “evolving

15   industries” at the end of the electrical services application queue. Id. at 37–46.

16   Plaintiffs previously moved for a preliminary injunction enjoining the

17   implementation of RS-17 throughout this lawsuit, ECF No. 25, but the Court denied

18   Plaintiff’s motion. Blocktree Props., LLC v. Pub. Util. Dist. No. 2 of Grant Cty.,

19   Wash., No. 2:18-CV-390-RMP, 2019 WL 1429998 (E.D. Wash. Mar. 29, 2019).

20   Plaintiffs have appealed the Court’s order denying their motion for preliminary

21   injunction to the Ninth Circuit, which is still pending. ECF Nos. 53–58.

     ORDER GRANTING PLAINTIFFS’ MOTION TO DEFER CONSIDERATION
     OF MOTION FOR SUMMARY JUDGMENT ~ 2
     Case 2:18-cv-00390-RMP       ECF No. 89     filed 06/11/19   PageID.2525 Page 3 of 10




 1         Thereafter, Defendants filed a motion for summary judgment on all eight of

 2   Plaintiffs’ claims. ECF No. 65. Plaintiffs filed a response to Defendants’ motion,

 3   ECF No. 69, but also filed the present motion to defer ruling on Defendants’ motion.

 4   ECF No. 74. Plaintiffs argue that they have not had a chance to conduct discovery

 5   and that discovery will yield additional information pertinent to its claims against

 6   Defendants. Id. Defendants argue that Plaintiffs already have received extensive

 7   information regarding RS-17 and the evolving industries queue from Plaintiffs’

 8   public records requests, and that any additional discovery will be futile. ECF No.

 9   79. Pursuant to the Scheduling Order, the parties are permitted to seek discovery

10   until October 4, 2019. ECF No. 39 at 4. Dispositive motions, including motions for

11   summary judgment, must be filed by October 25, 2019. Id. at 5.

12                                    LEGAL STANDARD

13         Under Federal Rule of Civil Procedure 56, “a party may file a motion for

14   summary judgment at any time until 30 days after the close of all discovery.” Fed.

15   R. Civ. P. 56(b). However, “[i]f a nonmovant shows by affidavit or declaration that,

16   for specified reasons, it cannot present facts essential to justify its opposition, the

17   court may: (1) defer considering the motion or deny it; (2) allow time to obtain

18   affidavits or declarations or to take discovery; or (3) issue any other appropriate

19   order.” Fed. R. Civ. P. 56(d). Summary judgment cannot be granted “where the

20   nonmoving party has not had the opportunity to discover information that is essential

21   to [its] opposition.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 n.5 (1986).

     ORDER GRANTING PLAINTIFFS’ MOTION TO DEFER CONSIDERATION
     OF MOTION FOR SUMMARY JUDGMENT ~ 3
     Case 2:18-cv-00390-RMP       ECF No. 89    filed 06/11/19   PageID.2526 Page 4 of 10




 1   If the Rule 56(d) requirements are met, then the district court should defer ruling on

 2   the motion for summary judgment. Metabolife Int’l, Inc. v. Wornick, 264 F.3d 832,

 3   846 (9th Cir. 2001). If summary judgment is filed “before a party has had any

 4   realistic opportunity to pursue discovery relating to its theory of the case, district

 5   courts should grant any Rule 56[(d)] motion fairly freely.” 1 Burlington N. Santa Fe

 6   R.R. Co. v. Assiniboine & Sioux Tribes of Fort Peck Reservation, 323 F.3d 767, 773

 7   (9th Cir. 2003).

 8         A district court should defer ruling on a motion for summary judgment when

 9   “the party opposing summary judgment makes (a) a timely application which (b)

10   specifically identifies (c) relevant information, (d) where there is some basis for

11   believing that the information actually exists.” VISA Int’l Serv. Ass’n v. Bankcard

12   Holders of Am., 784 F.2d 1472, 1475 (9th Cir. 1986). Deferral is especially

13   appropriate where the material sought is the subject of outstanding discovery

14   requests. Id. However, a Rule 56(d) motion may be denied when the party seeking

15   deferral has not diligently sought discovery or additional discovery would be futile

16   or irrelevant to the dispute. Pfingston v. Ronan Eng’g Co., 284 F.3d 999, 1005 (9th

17   Cir. 2002); Nordstrom, Inc. v. Chubb & Son, Inc., 54 F.3d 1424, 1436 (9th Cir.

18

19

20
     1
       Current Rule 56(d) was previously codified at Rule 56(f) before the rule was
     reorganized by the 2010 Amendment. Fed. R. Civ. P. 56 advisory committee’s
21   note to 2010 amendment.

     ORDER GRANTING PLAINTIFFS’ MOTION TO DEFER CONSIDERATION
     OF MOTION FOR SUMMARY JUDGMENT ~ 4
     Case 2:18-cv-00390-RMP       ECF No. 89     filed 06/11/19   PageID.2527 Page 5 of 10




 1   1995). Ultimately, the district court’s decision on a Rule 56(d) motion is within the

 2   district court’s discretion. Burlington N., 323 F.3d at 773.

 3                                        DISCUSSION

 4         The only requirement before the Court may consider deferring a ruling on a

 5   parties’ summary judgment motion is that the nonmovant “shows by affidavit or

 6   declaration that, for specified reasons, it cannot present facts essential to justify its

 7   opposition.” Fed. R. Civ. P. 56(d). Plaintiffs filed a declaration in support of their

 8   motion explaining that they have not yet begun discovery in this case. ECF No. 74-

 9   2. However, Plaintiffs state that they have received some documents from

10   preliminary public records requests, and are set to receive more on June 21, 2019,

11   just six days before the parties are set to argue Defendants’ summary judgment

12   motion. Id. at 2. They also identified several areas in which further discovery must

13   be conducted in order to fully support their claims against Defendants. Id. at 3. The

14   Court finds that Plaintiffs have met Rule 56(d)’s prerequisite of showing, by

15   declaration, specified reasons that they cannot present facts essential to justifying

16   their opposition to Defendants’ summary judgment motion. Fed. R. Civ. P. 56(d).

17         Because Plaintiffs have met the only Rule 56(d) requirement, the Court

18   considers the VISA factors to determine whether it should grant Plaintiffs’ motion,

19   which are “(a) a timely application which (b) specifically identifies (c) relevant

20   information, (d) where there is some basis for believing that the information actually

21   exists,” and, additionally, whether “the material sought is also the subject of

     ORDER GRANTING PLAINTIFFS’ MOTION TO DEFER CONSIDERATION
     OF MOTION FOR SUMMARY JUDGMENT ~ 5
     Case 2:18-cv-00390-RMP         ECF No. 89   filed 06/11/19   PageID.2528 Page 6 of 10




 1   outstanding discovery requests.” VISA, 784 F.2d at 1475. As to the first factor,

 2   Plaintiffs’ motion is timely, as it is made before the Court heard the summary

 3   judgment motion. ECF No. 74 at 6. The first VISA factor favors granting Plaintiffs’

 4   motion.

 5         The second VISA factor is that the information sought by the party opposing

 6   summary judgment is specifically identified. VISA, 784 F.2d at 1475. Plaintiffs’

 7   motion specifically identifies several areas that Plaintiffs want to explore before the

 8   close of discovery. ECF No. 74-2. They state that they want to conduct discovery

 9   on Defendants’ cost-of-service model; the actual load on Defendants’ power grid

10   caused by cryptocurrency miners; the effects of the evolving industry queue;

11   damages suffered by Defendants as a result of cryptocurrency miners, if any; any

12   discriminatory motives Defendants might have fostered against cryptocurrency

13   miners; the decision-making process that classified cryptocurrency miners as an

14   evolving industry; or any alternatives to RS-17 considered by Defendants before

15   implementing RS-17; among other topics. Id. The Court finds that Plaintiffs have

16   specifically identified the information that it seeks, so the second VISA factor favors

17   granting Plaintiffs’ motion.

18         The third VISA factor is that the information sought by the nonmovant is

19   relevant to the summary judgment motion. VISA, 784 F.2d at 1475. Defendants

20   argue that the information sought by Plaintiffs is irrelevant because the facts are

21   undisputed, and Plaintiffs’ claims only present the Court with questions of law. ECF

     ORDER GRANTING PLAINTIFFS’ MOTION TO DEFER CONSIDERATION
     OF MOTION FOR SUMMARY JUDGMENT ~ 6
     Case 2:18-cv-00390-RMP       ECF No. 89    filed 06/11/19   PageID.2529 Page 7 of 10




 1   No. 79 at 6. However, Defendants’ arguments ignore the standards by which the

 2   Court must scrutinize RS-17. For example, regarding Plaintiffs’ claim that RS-17 is

 3   arbitrary and capricious under Washington’s utility ratemaking laws, an action is

 4   arbitrary and capricious when it is “willful and unreasoning and taken without regard

 5   to the attending facts or circumstances.” Hillis v. State Dep’t of Ecology, 932 P.2d

 6   139, 144 (Wash. 1997). Further, an action is arbitrary and capricious when “there is

 7   no support in the record for the action.” Dorsten v. Port of Skagit Cty., 650 P.2d

 8   220, 224 (Wash. Ct. App. 1982). While these two cases only apply to one of

 9   Plaintiffs’ eight claims, they show that further discovery must be conducted in order

10   for Plaintiffs to prove their allegations against Defendants. Burlington N., 323 F.3d

11   at 773 (holding that a Rule 56(d) motion should be granted if a party has not had a

12   “realistic opportunity to pursue discovery relating to its theory of the case”). The

13   Court finds that the third VISA factor favors granting Plaintiffs’ motion.

14         The fourth VISA factor is that there is some basis for believing that the

15   information sought actually exists. VISA, 784 F.2d at 1475. While it may be

16   difficult to predict what is or is not available in discovery, Plaintiffs already possess

17   evidence from their public records request that indicate that further information is

18   available on certain topics. For example, Plaintiffs attest by declaration that they

19   have reason to believe that the assumptions upon which RS-17 was created are

20   incorrect based on certain documents received from public records requests, but that

21   they need to conduct more discovery into these assumptions to oppose Defendants’

     ORDER GRANTING PLAINTIFFS’ MOTION TO DEFER CONSIDERATION
     OF MOTION FOR SUMMARY JUDGMENT ~ 7
     Case 2:18-cv-00390-RMP      ECF No. 89    filed 06/11/19   PageID.2530 Page 8 of 10




 1   summary judgment motion. ECF No. 74-2 at 6–7. Additionally, Plaintiffs attest that

 2   they have not had a chance to conduct discovery on the evolving industries queue

 3   system, which is discovery that exists because the queue system was in fact created

 4   and adopted. Id. at 7–8. The Court finds that the fourth VISA factor favors granting

 5   Plaintiffs’ motion.

 6         The fifth VISA factor is that the discovery sought by Plaintiffs is the subject of

 7   pending discovery requests. VISA, 784 F.2d at 1475. Defendants argue that this

 8   factor weighs against deferring a ruling on the summary judgment motion because

 9   Plaintiffs have not diligently engaged in discovery. ECF No. 79 at 8. By Plaintiffs’

10   own admission, Plaintiffs have not yet conducted any formal discovery in this case.

11   ECF No. 74 at 2. However, Plaintiffs have received information from their public

12   records requests, which are still ongoing. ECF No. 74-2 at 2–3. Plaintiffs are set to

13   receive more documents on June 21, 2019, from their pending public records

14   requests, which is only six days before the Court would hear arguments on

15   Defendants’ motion for summary judgment. Id. at 12. Therefore, while Plaintiffs

16   have not engaged in formal discovery, they have been diligent in seeking

17   information to litigate their claims against Defendants.

18         At the same time, the public records requests are not the same as discovery.

19   Washington’s Public Records Act orders government entities to provide documents

20   upon request but may deny furnishing documents that meet certain exemptions

21   under the act. See Wash. Rev. Code § 42.56. Federal rules regarding discovery, on

     ORDER GRANTING PLAINTIFFS’ MOTION TO DEFER CONSIDERATION
     OF MOTION FOR SUMMARY JUDGMENT ~ 8
     Case 2:18-cv-00390-RMP      ECF No. 89     filed 06/11/19   PageID.2531 Page 9 of 10




 1   the other hand, allow parties to obtain “any nonprivileged matter that is relevant to

 2   any party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ.

 3   P. 26(b). Because Rule 26 recognizes fewer exemptions, its scope is much broader

 4   than Washington’s Public Records Act. The Court finds that it would be improper

 5   to consider Defendants’ motion for summary judgment before allowing Plaintiffs to

 6   seek discovery on the facts of their claims, and that Plaintiffs’ public records

 7   requests are not substitutes for discovery. The Court finds that the fifth VISA factor

 8   favors granting Plaintiffs’ motion, and the Court will grant their motion.2

 9         Accordingly, IT IS HEREBY ORDERED:

10         1.     Plaintiffs’ Motion to Defer Consideration of Defendants’ Motion for

11   Summary Judgment under Rule 56(d), ECF No. 74, is GRANTED.

12         2.     Hearing on Defendant’s Motion for Summary Judgment set for June

13   27, 2019, is STRICKEN.

14

15   2
       Plaintiffs also argued that this court should defer hearing Defendants’ Motion for
16   Summary Judgment because of its pending appeal of the denial of the preliminary
     injunction to the Ninth Circuit. ECF No. 74 at 2. However, the Court has not
17   entered a stay pending Plaintiffs’ appeal, and Plaintiffs have not asked for one. See
     Washington v. Trump, 847 F.3d 1151, 1164 (9th Cir. 2017) (holding that a party
18   must move for a stay pending an appeal and show certain factors before a court can
     grant a stay). The district court proceedings are not automatically stayed because a
19
     party initiates an interlocutory appeal; the party must move for the stay, and the
20   Court must grant the stay in an exercise of judicial discretion. Id. Therefore, the
     Court did not consider Plaintiffs’ pending appeal when ruling on the present
21   motion.

     ORDER GRANTING PLAINTIFFS’ MOTION TO DEFER CONSIDERATION
     OF MOTION FOR SUMMARY JUDGMENT ~ 9
     Case 2:18-cv-00390-RMP    ECF No. 89   filed 06/11/19   PageID.2532 Page 10 of 10




 1         3.    Defendants’ Motion for Summary Judgment, ECF No. 65, is DENIED

 2   with leave to renew.

 3         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 4   Order and provide copies to counsel.

 5         DATED June 11, 2019.

 6
                                               s/ Rosanna Malouf Peterson
 7                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

     ORDER GRANTING PLAINTIFFS’ MOTION TO DEFER CONSIDERATION
     OF MOTION FOR SUMMARY JUDGMENT ~ 10
